Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 30, 2021

                                     No. 04-20-00304-CV

            1776 ENERGY PARTNERS, LLC and 1776 Energy Operators, LLC,
                                Appellants

                                              v.

                 MARATHON OIL EF, LLC and Marathon Oil EF II, LLC,
                                  Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 17-02-00033-CVK
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER

       The Appellant's Second Motion for Extension of Time to File Brief is GRANTED. The
appellant's brief is due on or before August 30, 2021. No further extensions absent extenuating
circumstances.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court